In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01087-CR
____________

RONALD SCOTT SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 843187 



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on August 27, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore September 26, 2003, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).
               Notice of appeal was filed on October 8, 2003, 12 days after the deadline. 
Although the notice of appeal was filed within the 15-day time period for filing a
motion for extension of time to file notice of appeal, no such motion for extension of
time was filed.  See Tex. R. App. P. 26.3.
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala. 
Do not publish.   Tex. R. App. P. 47.2(b).